 Case 18-31635          Doc 254       Filed 07/08/20 Entered 07/08/20 10:24:52                  Desc Main
                                       Document     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION

IN RE:
                                                                    Case No. 18-31635-LTB
VR KING CONSTRUCTION, LLC, et al., 1                                      Chapter 7

                            Debtor

      TRUSTEE'S OBJECTION TO CLAIM NO. 3 OF TRAN LAW FIRM PLLC
 AND MOTION TO PARTIALLY ALLOW CLAIM NO. 2 OF Y2 YOGA COTSWOLD, LLC

       NOW COMES the Trustee, A. Burton Shuford, by and through the undersigned counsel, and
moves the Court for an order concerning the following claims:

CLAIM NO. CLAIMANT                                                      AMOUNT OF CLAIM
   3      Tran Law Firm, PLLC                                               $1,875.83


Recommendation: Disallow claim as claim appears to be for fees incurred post-petition.
CLAIM NO. CLAIMANT                                         AMOUNT OF CLAIM
   2      Y2 Yoga Cotswold, LLC                                    $981,139.49


Recommendation: Allow claim as a general unsecured claim in principal amount of $396,649.57
plus costs of State Court litigation of $23,131.98 for a total of $419,781.55 only, without prejudice
to any party in interest objecting to or seeking the allowance of the claim as secured and/or the
allowance of interest and fees, in a subsequent proceeding.

This the 8th day of July, 2020.

                                                       /s/ A. Burton Shuford
                                                       A. Burton Shuford
                                                       NC Bar No. 010035
                                                       Attorney for the Trustee
                                                       4700 Lebanon Road, Suite A-2
                                                       Mint Hill, NC 28227
                                                       980-321-7005; bshuford@abshuford.com




1 This case has been substantively consolidated with the following cases: VR Investments, LLC 18-31637 and
Baranko Enterprise, Inc. 18-31638.
    Case 18-31635        Doc 254     Filed 07/08/20 Entered 07/08/20 10:24:52            Desc Main
                                      Document     Page 2 of 3



                            UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION

IN RE:
                                                             Case No. 18-31635-LTB
VR KING CONSTRUCTION, LLC, et al.,                                 Chapter 7

                          Debtor

  NOTICE OF TRUSTEE'S OBJECTION TO CLAIM NO. 3 OF TRAN LAW FIRM PLLC AND
   MOTION TO PARTIALLY ALLOW CLAIM NO. 2 OF Y2 YOGA COTSWOLD, LLC AND
                   NOTICE OF OPPORTUNITY FOR HEARING

        A. Burton Shuford, Trustee, by and through undersigned counsel, has filed an Objection with the
Court as described above. A copy of said Objection is attached hereto. Your rights may be affected.
You should read these papers carefully and discuss them with your attorney, if you have one in this
bankruptcy case. (If you do not have an attorney, you may wish to consult one). If you do not want
the Court to grant relief requested in the attached Objection, then on or before 30 days from the date of
this notice you or your attorney must file with the Court a written response to the Objection which
response must comply with local Bankruptcy Rule 9013-1 at:
                                  Clerk, United States Bankruptcy Court
                                            401 W. Trade Street
                                            Charlotte, NC 28202
        If you mail your response to the Court for filing, you must mail it early enough so that the Court
will receive it on or before the date stated above. You must also mail a copy to:
                                             A. Burton Shuford
                                       4700 Lebanon Road, Suite A-2
                                            Mint Hill, NC 28227
        No hearing will be held on this Objection unless a response is timely filed and served, in which
case, the Court will conduct a hearing on August 12, 2020 at 9:30 a.m., at the United States Bankruptcy
Court, 401 West Trade Street, Charlotte, North Carolina. No further notice of this hearing will be given.
If you or your attorney do not take these steps, the Court may decide that you do not oppose the relief
sought in the Objection and may enter an order granting the requested relief.

This the 8th day of July, 2020.
                                                 /s/ A. Burton Shuford
                                                 A. Burton Shuford
                                                 NC Bar No. 010035
                                                 Attorney for the Trustee
                                                 4700 Lebanon Road, Suite A-2
                                                 Mint Hill, NC 28227
                                                 980-321-7005; bshuford@abshuford.com
 Case 18-31635        Doc 254      Filed 07/08/20 Entered 07/08/20 10:24:52            Desc Main
                                    Document     Page 3 of 3



                         UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

IN RE:
                                                              Case No. 18-31635-LTB
VR KING CONSTRUCTION, LLC, et al.,                                  Chapter 7

                          Debtor

                                   CERTIFICATE OF SERVICE

       I hereby certify that I have this day served a copy of the TRUSTEE'S OBJECTION TO
CLAIM NO. 3 OF TRAN LAW FIRM PLLC AND MOTION TO PARTIALLY ALLOW CLAIM NO. 2
OF Y2 YOGA COTSWOLD, LLC AND NOTICE OF OPPORTUNITY FOR HEARING by either
Electronic Case Filing as indicated or depositing copies of same in the exclusive care and custody of
the United States Postal Service, with proper postage thereto affixed to the parties listed below:

Shelley K. Abel, US Bankruptcy Administrator                         Via Electronic Case Filing
Robert Lewis, Jr., Counsel for the Debtors                           Via Electronic Case Filing

Tran Law Firm PLLC                              Y2 Yoga Cotswold, LLC
4850 Old Pineville Road, Unite A                James H. Henderson, Esq.
Charlotte, NC 28217                             The Henderson Law Firm
                                                1120 Greenwood Cliff
                                                Charlotte, NC 28204
Verna Carol Bash-Flowers, Esq.
PO Box 927
Lowell, NC 28098

This the 8th day of July, 2020.
                                                    /s/ A. Burton Shuford
                                                  A. Burton Shuford, NC Bar No. 010035
                                                  Attorney for the Trustee
                                                  4700 Lebanon Road, Suite A-2
                                                  Mint Hill, NC 28227
                                                  980-321-7005; bshuford@abshuford.com
